Citation Nr: 0906158	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-40 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of osteoarthritis and 
degenerative disc disease of the lumbar spine and 
spondylolisthesis L5-S1, however, the competent, probative 
evidence does not show that the current back problems are 
related to service.

2.  The Veteran was diagnosed as having situational enuresis 
in service; however the competent, probative evidence does 
not show that he currently has a kidney disability 
(incontinence) that is related to service.

3.  The record contains no probative medical evidence of 
current hearing loss disorder that is related to service.


CONCLUSIONS OF LAW

1.  Currently diagnosed osteoarthritis and degenerative disc 
disease of the lumbar spine and spondylolisthesis L5-S1 were 
not incurred during active military service and 
osteoarthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A kidney disability (incontinence) was not incurred 
during active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  A claimed hearing loss disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a back 
injury, a kidney condition (claimed as incontinence), and 
hearing loss incurred in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as 
arthritis, organic diseases of the nervous system, and 
calculi of the kidney may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), 
see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding 
that when a chronic disease is identified in service and at 
any time after service, service connection will be granted 
without the need for nexus evidence).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Chronic back disability

Service treatment records (STRs) include a February 1973 
report of the Veteran that stated he fell and hurt his back 2 
months prior.  No back pathology was noted by the examiner.  
Upon separation examination, his spine was assessed as 
normal.

Prison medical records dating from April 1988 to October 2006 
include a November 2005 diagnosis of osteoarthritis and an 
August 2006 diagnosis of degenerative disc disease of the 
lumbar spine and spondylolisthesis L5-S1.  The Veteran was 
also treated for chronic low back pain.  

A compensation and pension (C&P) review of the claims file 
was conducted in December 2006.  The report correctly noted 
that there was a single episode of back pain recorded in his 
STRs.  The opinion provided was that there was no evidence of 
any chronic medical condition related to the lumbosacral 
spine in service.  

While STRs confirm the Veteran's account of a back injury, 
there is no indication that the Veteran had a chronic low 
back disorder in service.  In fact, the STRs show there was 
no chronic back condition in service as there was only one 
complaint of back pain with no pathology noted.  Moreover, 
the separation examination specifically found that he had a 
normal spine.  

In addition, there is no competent medical evidence of a 
current back disorder that is linked to that injury or 
otherwise related to service.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury).  In that regard, the Board notes that while 
the Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in 
military service.  Rabideau, 2 Vet. App. 141.  Although the 
Veteran's report of a back injury was noted in service the 
competent evidence does not show that the current back 
disorder is a continuation of the back injury he reported.

As regards C&P evidence, the Board finds the opinion, which 
was based on a review of the claims file, and which provided 
a rationale for the opinion, to be highly probative evidence 
against the Veteran's claim.  There is no competent, 
probative medical evidence of record that would impugn that 
examination opinion.  That evidence outweighs the Veteran's 
lay statements that he has had residuals of a back injury 
since service.  There is no competent evidence indicating 
that a current back disability is related to the Veteran's 
reports of continuity of symptomatology since service.  
Service connection on a direct basis for osteoarthritis and 
spondylolisthesis L5-S1, claimed as back injury, must 
therefore be denied.  38 C.F.R. §3.303.  Service connection 
on a presumptive basis is likewise not warranted as the 
evidence does not show the presence of osteoarthritis to any 
degree, let alone a degree of 10 percent, within the first 
year after discharge.   38 C.F.R. § 3.309(a).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

II.  Kidney disability

STRs include a March 1971 entry that showed that the Veteran 
complained of kidney problems.  The provider noted no history 
of urinary tract infection and diagnosis was "R/O (rule out) 
UTI."  The next clinical entry noted there were no further 
symptoms.  Also included was a July 1971 urology 
consultation.  No abnormalities were noted on examination.  
The impression was "situational enuresis."  In February 
1973 the Veteran stated that he fell and hurt his back and 
since then has wet the bed.  The separation physical 
examination indicated that his genitourinary system was 
normal.

Prison medical records dating from April 1988 to October 2006 
do not contain evidence of the Veteran complaining of or 
receiving treatment for a chronic kidney disability.  In a 
July 2004 record, it was noted that the Veteran denied having 
incontinence, nocturia, urgency or kidney stones.  He did 
report having hematuria one year ago and dysuria six months 
ago.  In April 2005 he did report one episode of bloody 
urethral purge.  When seen later in the month he had not had 
any additional episodes.  No diagnosis pertaining to the 
kidneys was made.    

A VA medical opinion was provided in December 2006.  Review 
of STRs showed that the Veteran was evaluated for an 
incontinence condition described as nighttime enuresis that 
he had apparently prior to entry on active duty.  He had no 
true incontinence and a urological evaluation concluded that 
the Veteran's condition was situational enuresis associated 
with fatigue.  The opinion noted there was no other evidence 
of a urologic or nephrologic disorder.  Based on a review of 
the claims file, the opinion stated that the Veteran had 
"enuresis, developmental disorder, with no other evidence of 
chronic urinary tract condition during military service."  

While STRs note the Veteran's complaint that a back injury 
caused kidney problems and contain a diagnosis of situational 
enuresis, there is no competent medical evidence of a current 
kidney disorder that can be linked to that injury or the 
enuresis noted in service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish service 
connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of 
an injury).  In that regard, the Board again notes that while 
the Veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the Veteran's military service.  Rabideau, 2 
Vet. App. 141.  

In this case, the Veteran is not currently diagnosed with 
enuresis.  Moreover, while the Veteran had a history of 
enuresis during service, the Board notes the 32 year lapse in 
time between separation in May 1974 and the first filing of a 
claim in June 2006.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim). 

In addition, the Board finds the VA medical opinion that the 
Veteran did not have a recurrent urinary condition in 
service, which was based on a review of the claims file, and 
which provided a reasoned explanation, to be highly probative 
evidence against the Veteran's claim.  There is no competent, 
probative medical evidence of record that would impugn that 
examination opinion.  Again, this evidence, along with the 
prison medical records showing no evidence of the presence of 
a kidney (incontinence) condition,  outweighs the Veteran's 
report that he has had a kidney condition since service.  
There is no competent evidence which indicates there is a 
link between a claimed current kidney condition and service 
or the symptoms the Veteran claims have been present since 
service.  Service connection on a direct basis for a kidney 
disability must therefore be denied.  38 C.F.R. §3.303.  
Service connection on a presumptive basis is likewise not 
warranted as the evidence does not show the presence of 
kidney calculi to any degree, let alone a degree of 10 
percent, within the first year after discharge.   38 C.F.R. 
§ 3.309(a).

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
highly probative evidence against the Veteran's claim 
outweighs the Veteran's lay assertion that he has a current 
disability that is related to service.  



II.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

STRs contain no record of any complaints of or treatment for 
hearing loss.  Audiological testing was done on entrance and 
separation examinations.  No hearing loss was found.

Prison medical records dating from April 1988 to October 2006 
include a July 2004 physical examination noting the Veteran's 
hearing was intact.  In August 2006 the Veteran complained of 
right ear hearing loss.  The diagnosis was rule out 
sensorineural hearing loss with regard to the right ear 
hearing loss complaint and the Veteran was referred for an 
audiology consultation.  A September 2006 audiological 
consultation note reported that his hearing was within normal 
limits and no follow up was required.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a currently diagnosed hearing loss disorder 
let alone hearing loss that is related to service decades 
earlier.  It follows that if there is no current disorder 
there obviously is no current disability.  In the absence of 
competent medical evidence of a current disorder and of any 
competent evidence relating any claimed current disorder to 
an injury in service, service connection for a claimed 
hearing loss disability must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328. 

The Board notes that a VA examination or opinion was not 
obtained with respect to the claim.  However, the Board finds 
that the evidence, discussed above, which indicates that the 
Veteran does not have a current disorder let alone one that 
may be linked to service, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2008). 
Accordingly, the Board finds no basis for a VA examination to 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in September 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claims.  He was also advised of the evidence 
that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates.  See Dingess/Hartman, 
19 Vet. App. 473.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, a C&P opinion was 
obtained with regard to his claim for service connection for 
a lower back disability and a kidney disability; the reports 
of which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic back disability is denied.

Service connection for a kidney disability is denied.

Service connection for hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


